IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 99 MM 2015
                               :
              Respondent       :
                               :
                               :
         v.                    :
                               :
                               :
DONTE MOSLEY,                  :
                               :
              Cross Petitioner :




                                       ORDER


PER CURIAM

      AND NOW, this 14th day of September, 2015, the Petition for Leave to File

Cross Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel

was negligent, Petitioner is entitled to a counsel-filed petition for allocatur.   See

Pa.R.Crim.P. 122. Counsel is DIRECTED to file the already-prepared Cross Petition for

Allowance of Appeal within 5 days.